Citation Nr: 0821629	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  00-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from September 1992 to July 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas.  The RO, in pertinent part, 
denied entitlement to service connection for a duodenal ulcer 
and a hernia.

In an April 2003 decision, the Board upheld the denials.  The 
veteran appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2003 
Order, the Court vacated the April 2003 Board decision and 
remanded the matter for compliance with the Joint Motion for 
Remand. 

Pursuant to Court Order, the Board remanded the claims to the 
RO for further development and adjudication in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  In 
May 2005, the Board issued a new decision and denied 
entitlement to service connection for duodenal ulcer and a 
hernia. The veteran appealed this decision to the Court; 
however, the veteran withdrew the issue of entitlement to 
service connection for a hernia.  

In a September 2006 Order, the Court vacated that portion of 
the May 2005 Board decision which denied entitlement to 
service connection for a duodenal ulcer and remanded the 
matter for compliance with instructions in the August 2006 
Joint Motion for Remand.  

Pursuant to Court Order, in December 2006, the Board remanded 
the claim to the RO for further development and adjudication, 
to include affording the veteran a VA examination.  Upon 
remand, the veteran was afforded a VA examination in June 
2007; however, the RO failed to readjudicate the claim before 
certifying it the Board.  Therefore, in November 2007, the 
Board once again remanded the claim to the RO for 
readjudication.  The matter has been returned to the Board 
and is ready for appellate disposition.
Finally, throughout the lengthy pendency of the appeal, the 
veteran has repeatedly submitted statements in support of his 
claim.  At first glance, some statements  appeared to be 
notice of disagreements (NOD); however, after careful 
scrutiny, the Board does not find that these general 
statements amounted to an NOD placing into appellate status 
any other issues (beyond that specified on the title page), 
as these broad statements did not express dissatisfaction 
with any specific adjudicative determination by the RO and 
they could not reasonably be construed as disagreement with 
any specific decision or a desire for appellate review with 
regard to one condition, especially in light of the multiple 
service connected disabilities.  38 C.F.R. § 20.201.  
Therefore, the Board does not find that any additional claim 
was set into the course of appeal other than that listed on 
the cover page of the instant decision.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A duodenal ulcer documented in October 1997 was not 
incurred during the veteran's active military service nor did 
it manifest in the year following separation from said 
service.

3.  The competent medical evidence of record does not contain 
any current diagnostic evidence of duodenal ulcer disease.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a duodenal ulcer are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

The Board notes 38 C.F.R. § 3.159, concerning VA assistance 
in developing claims, has been revised in part recently.  
These revisions are effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  

The revised sentence reflects that the information and 
evidence that the claimant is informed that he or she is to 
provide must be provided within one year of the date of the 
notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of an NOD or when, as a matter of law, entitlement to 
the benefit claimed cannot be established.  VA may continue 
to have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided.  See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The veteran filed his claim of entitlement to service 
connection prior to the enactment of the VCAA.  In an April 
2002 letter, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertained to the 
claim.  

Additional VCAA letters were sent pursuant to Court and Board 
remands in June 2004 and January 2007.  The veteran indicated 
in October 2006 and August 2007 that he had no further 
evidence to submit in support of his claim.   

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in January 
2007.  The case was last readjudicated in a January 2008 
supplemental statement of the case (SSOC).    

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports, and multiple 
statements of the veteran.  

The Board notes that a request for VA outpatient treatment 
records from the Shreveport VA Medical Center dated prior to 
November 1997 resulted in a negative response.  Any further 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post-service private and VA 
treatment records; and reports of VA examination.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that he has a duodenal ulcer as a result 
of military service.  It appears that he is asserting that 
duodenal ulcer disease manifested at the same time he 
underwent treatment for a ruptured appendix.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and peptic ulcers manifest 
to a degree of at least 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this regard, service medical records are wholly devoid of 
complaints, treatment or diagnoses of a duodenal ulcer.  They 
do reveal the veteran complained of right lower quadrant pain 
in 1993.  In September 1993, the veteran underwent an 
appendectomy to repair a ruptured appendix.  Subsequent 
complaints of stomach pain in 1994 were attributed to the 
appendectomy scar.  

Post service, the veteran was first diagnosed with an ulcer 
in 1997 which is outside the one-year presumptive period for 
peptic ulcers.  38 C.F.R. §§ 3.307, 3.309.  An October 1997 
upper gastrointestinal (UGI) study showed acute duodenal 
ulcer disease.  Thereafter, a computerized tomography (CT) in 
October 1997 showed no proof of the ulcer.     

Records from the Magnolia Hospital dated in November 1998 
show the veteran was diagnosed with an ulcer.  VA outpatient 
treatment records dated in February 1998 indicate the veteran 
was diagnosed with peptic ulcer disease approximately seven 
months prior.  VA outpatient treatment records dated between 
2003 and 2007 show continued treatment for complaints 
consistent with PUD.  However, diagnostic studies contained 
no evidence of an ulcer, to include an abdominal ultrasound 
performed in September 2003, a November 2003 UGI, an April 
2007 abdomen CT, and a May 2007 UGI.

Upon VA examination in June 2007, the examiner found no 
evidence of peptic ulcer disease.  The examiner indicated 
that the veteran did not have any symptoms or complications 
to suggest chronic recurrent ulcer disease.  He opined that 
it was not likely that the ulcer documented in 1997 was 
related to the veteran's active military service or was a 
residual of the appendectomy.  The examiner reasoned that the 
etiology of the duodenal ulcer was unclear and appeared to be 
idiopathic as the veteran was not taking any anti-
inflammatory medications or aspirin by history chronically 
for any condition.  The examiner concluded that ulcers may 
have healed due to the fact that the veteran was placed on 
medication in 2003 for reflux.
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.  Despite findings of a 
duodenal ulcer in 1997, diagnostic studies dated subsequent 
to that time are negative for the claimed duodenal ulcer.

While the veteran contends that a duodenal ulcer has been 
present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a duodenal ulcer is 
denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


